DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 12-13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 6,677,898 B2).
In claim 1, Cheng discloses in Fig. 2, an antenna, comprising:
a first element (A0), a second element (A1), and a reactance-adjustable component (12-1), wherein the first element (A0)
receives an excitation current through an electrical connection to an antenna feeder (5), and the second element (A1) generates an
induced current through electromagnetic induction of the first element (A0);
the reactance-adjustable component (12-1) is disposed at an end of the first element close to a reference plane, and/or
the reactance-adjustable component(12-1) is disposed at an end of the second element (A1) close to a reference plane (11); and
the reference plane uses a connection point between the first element (A0) and the antenna feeder (5) as an origin and is
perpendicular to an axial direction of the first element; and
the reactance-adjustable component has an adjustable reactance value and is configured to adjust a phase difference
between the excitation current and the induced current (col. 11, lines 32-35 reactance values of these variable-reactance elements
12-1 to 12-6 are changed by the setting of bias voltage value signals derived from the adaptive controller 20), wherein the phase
difference has an association relationship with a target angle of radiation of the antenna (Fig. 1).
In claim 4, Cheng further discloses the antenna according to claim 1, wherein the phase difference further has an
association relationship with a length of the antenna (see Fig. 2 for the length) and the distance between the first element and the
second element (a distance between A0 and A1).
In claim 6, Cheng further discloses the antenna according to claim 1, wherein both the first element and the second
element are monopole antennas (A0 and A1 are monopole); and the reactance-adjustable component is connected in series
between the first element and the antenna feeder; and/or the reactance-adjustable (12-1) component is connected in series
between the second element (A1) and a ground plate (11).
In claim 7, Cheng further discloses the antenna according to claim 1, wherein the first element is a dipole antenna, and
the second element is a monopole antenna (A0 and A1 are monopole); and the reactance-adjustable component is connected in
series to at least one arm of the first element; and/or the reactance-adjustable component (12-1) is connected in series between the
second element (A1) and a ground plate (11).
In claim 8, Cheng further discloses the antenna according to claim 6, wherein the phase difference further has an
association relationship with a distance between the antenna and the ground plate (11) and a size of the ground plate (11).
In claim 12, Cheng further discloses the antenna according to claim 1, wherein the reactance-adjustable component
comprises a capacitor (col. 11, line 54 the variable-reactance element 12-1 changes into a loading capacitor) and/or an inductor.
In claim 13, Cheng discloses in Figs. 1-2, a terminal, comprising:
an antenna fixing member (Fig. 2) and at least one antenna disposed on the antenna fixing member, and the antenna
comprises:
a first element (A0), a second element (A1), and a reactance-adjustable component (12-1), wherein the first element
receives an excitation current through an electrical connection to an antenna feeder (5), and the second element generates an
induced current through electromagnetic induction of the first element (A1);
the reactance-adjustable component is disposed at an end of the first element close to a reference plane, and/or the
reactance-adjustable component (12-1) is disposed at an end of the second element (A1) close to a reference plane (11); and
the reference plane uses a connection point between the first element (A0) and the antenna feeder (5) as an origin and is
perpendicular to an axial direction of the first element (A0); and
the reactance-adjustable component has an adjustable reactance value and is configured to adjust a phase difference
between the excitation current and the induced current (col. 11, lines 32-35 reactance values of these variable-reactance elements
12-1 to 12-6 are changed by the setting of bias voltage value signals derived from the adaptive controller 20), wherein the phase
difference has an association relationship with a target angle of radiation of the antenna (Fig. 1).
In claim 16, Cheng further discloses the terminal according to claim 13, wherein the phase difference further has an
association relationship with a length of the antenna (see Fig. 2 for the length) and the distance between the first element and the
second element (a distance between A0 and A1).
In claim 18, Cheng further discloses the terminal according to claim 13, wherein both the first element and the second
element are monopole antennas (A0 and A1 are monopole); and the reactance-adjustable component is connected in series
between the first element and the antenna feeder; and/or the reactance-adjustable component (12-1) is connected in series
between the second element (A1) and a ground plate (11).
In claim 19, Cheng further discloses the terminal according to claim 13, wherein the first element is a dipole antenna, and
the second element is a monopole antenna (A0 and A1 are monopole); and the reactance-adjustable component is connected in
series to at least one arm of the first element; and/or the reactance-adjustable component (12-1) is connected in series between the
second element (A1) and a ground plate (11).
In claim 20, Cheng further discloses the terminal according to claim 18, wherein the phase difference further has an
association relationship with a distance between the antenna and the ground plate (11) and a size of the ground plate (11).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al.
In claim 5, Cheng discloses the antenna according to claim 4, wherein the distance between the first element (A0) and the
second element (A1) is d; except 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein
the distance between the first element (A0) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength;
since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or
workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed
invention for the distance between the first element (A0) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space
wavelength; as a matter of engineering design choice based on system involved.
In claim 17, Cheng discloses the terminal according to claim 16, wherein the distance between the first element (A0) and
the second element (A1) is d, except 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein
the distance between the first element (A0) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength;
since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or
workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed
invention for the distance between the first element (A0) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space
wavelength; as a matter of engineering design choice based on system involved.
Allowable Subject Matter
Claims 2-3, 9-11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/19/22 have been fully considered but they are not persuasive. Applicant’s argues that Cheng fails to teach or suggest every feature recited in Applicant's claims 1 or 13. Specifically, Cheng fails to teach or suggest the "first element" which receives an excitation current through an electrical connection to an antenna feeder, and the "second element" which generates an induced current through electromagnetic induction of the first element. The argument is not persuasive because Applicant’s fail to discuss the distinctions between the applied prior art of Cheng and the claimed invention for claims 1 and 13. Cheng appears to anticipate the feature of claims 1 and 13, as discussed in the action. 
Furthermore, WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844